Per Curiam.
Defendant Ernest Croney was charged with having committed the crime of robbery *294armed in violation of CLS 1961, § 750.529 (Stat Ann .1969 Cum Supp § 28.797), in 1965 in the city of Detroit. He was tried by the court without a jury on September 26, 1966, and found guilty.
The appeal tests the finding of the court that defendant was armed with a dangerous weapon during the robbery. The people file a motion to dismiss the appeal or to affirm the conviction.
The record and motion to dismiss or affirm disclose that evidence was offered that defendant wielded a pocket jackknife during the robbery. Such evidence is sufficient, if believed, to sustain the conviction. See People v. Morris (1967), 8 Mich App 688, 690, and People v. Vaines (1945), 310 Mich 500, 506. There was evidence establishing that the jackknife was used, or was carried for the purpose of use, as a weapon.
Affirmed.